FILED
                                                                Jul 27 2016, 7:07 am

                                                                    CLERK
                                                                Indiana Supreme Court
                                                                   Court of Appeals
                                                                     and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
      Janet L. Manship                                           Russell M. Webb, Jr.
      Greenfield, Indiana                                        Plainfield, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Kevin R. Koontz,                                           July 27, 2016
      Appellant-Petitioner,                                      Court of Appeals Case No.
                                                                 32A04-1601-DR-40
              v.                                                 Appeal from the Hendricks County
                                                                 Circuit Court
      Erin L. (Koontz) Scott,                                    The Honorable Daniel F. Zielinski,
      Appellee-Respondent.                                       Judge
                                                                 Trial Court Cause No.
                                                                 32C01-1002-DR-24



      Altice, Judge.


                                                 Case Summary


[1]   Kevin R. Koontz (Father) appeals the trial court’s order requiring him to pay

      one-third of the costs associated with his son’s college expenses. Father

      contends that the trial court abused its discretion in determining that Brant

      Scott-Koontz (Son) had not repudiated his relationship with Father.


                                        Facts & Procedural History
      Court of Appeals of Indiana | Opinion 32A04-1601-DR-40 | July 27, 2016                 Page 1 of 10
[2]   The facts stated in the light most favorable to the trial court’s judgment follow. 1

      Father’s marriage to Erin L. Koontz (Mother) was dissolved on April 9, 2009.

      Mother had her maiden name of Scott restored to her in the order, but she

      continued to use the name Koontz. Mother was granted sole physical and legal

      custody of Son, and Father received parenting time pursuant to the Indiana

      Parenting Time Guidelines. Son was twelve years old at the time of the

      dissolution.


[3]   Although Father lived in Kentucky, he initially exercised parenting time on

      alternating weekends. On one instance in September 2009, Mother interfered

      with Father’s parenting time and was later found in contempt upon Father’s

      petition. Mother was warned that any further interference would result in

      sanctions, and Father was provided with a make-up weekend.


[4]   Thereafter, during Father’s parenting time in early December 2009, Father and

      thirteen-year-old Son had a heated altercation during which Son alleged that

      Father struck him in the face. This resulted in Mother filing, on December 11,

      2009, an emergency petition for modification of parenting time. She also filed a

      petition for change of venue from the Hancock Circuit Court. On December

      16, 2009, Father filed an objection to transferring the case. At some point

      shortly thereafter, the trial court held an in camera interview of Son. On




      1
        We remind Father that an appellant is required by our appellate rules to provide a fair statement of the facts
      presented in accordance with the standard of review appropriate to the judgment being appealed. Ind.
      Appellate Rule 46(A)(6). Father has not done so here, as he improperly relies on conflicting evidence in his
      favor.

      Court of Appeals of Indiana | Opinion 32A04-1601-DR-40 | July 27, 2016                             Page 2 of 10
      January 26, 2010, the court entered an order, which is not contained in the

      record before us, and transferred the case to Hendricks County. No further

      action was taken by either party regarding the emergency motion, and the

      Hendricks Circuit Court sua sponte dismissed the matter in September 2010.


[5]   Father exercised no parenting time with Son after their disagreement in early

      December 2009, nor did Father initiate any proceedings to enforce his right to

      parenting time with Son. Father did not contact Son directly or indirectly for

      nearly six years despite having all pertinent contact information. At some point

      during this time, Father moved from Kentucky to Indiana without notifying

      Son or Mother. Father continued to pay child support through income

      withholdings, but in every other way he disappeared from Son’s life.


[6]   Son turned eighteen in November 2014 and graduated from high school the

      following month. After he was accepted to Indiana University and Ball State,

      Mother sent a letter to Father in January or February 2015 regarding college

      and the sharing of upcoming expenses. She proposed a 40/40/20 split. When

      she did not receive a response, she looked online and discovered that Father

      had moved. She then sent the letter a second time at the end of March to his

      new address. Father received the second letter but did not respond. On May 7,

      2015, Mother filed the instant petition seeking contribution from Father toward

      Son’s college expenses.


[7]   Around this same time, Father sent a Facebook friend request to Son, whom he

      had not contacted in over five years. Son did not respond to the request. A few


      Court of Appeals of Indiana | Opinion 32A04-1601-DR-40 | July 27, 2016   Page 3 of 10
       months later Father began calling Son’s cell phone, but Son did not answer

       because he did not recognize the number. After about six weeks of calling,

       Father finally left a very short voicemail message near the end of September.

       Father’s message simply stated that this is your dad and call me back if you

       want. Aside from several silent messages, Father left additional terse messages.

       Son felt uncomfortable responding to Father after all these years, so he did not.


[8]    The underlying hearing was held on November 18, 2015, less than two months

       after Father left his first message for Son. At the time of the hearing, Son was

       about to turn nineteen years old. He testified to being perplexed regarding

       Father’s long absence and indicated that he indeed wanted a relationship with

       Father. Son testified that he was open to talking with Father and anticipated

       having a relationship with him. Son, however, expressed confusion regarding

       how exactly to go about reestablishing a relationship after all these years.


[9]    At the hearing, Son acknowledged that he used the name Brant Scott on several

       social media accounts, explaining that he did so because it was easier. He

       testified that he considered himself “a Koontz definitely” and uses his full legal

       last name – Scott-Koontz – in all other aspects of his life. Transcript at 44-45.

       All of his friends know him as Scott-Koontz.


[10]   Much of Father’s testimony was in direct conflict with Son’s and Mother’s.

       Further, while he acknowledged having no relationship with Son for almost six

       years, he seemed to take none of the blame for this.




       Court of Appeals of Indiana | Opinion 32A04-1601-DR-40 | July 27, 2016     Page 4 of 10
[11]   On December 7, 2015, the trial court issued an order wherein it found that

       although Father and Son clearly have a strained relationship, the evidence did

       not support a finding of repudiation by Son. The court found that “[f]rom

       December 2009 until the summer of 2015 (after Mother filed her Request for

       Post-Secondary Education Expenses) Father had no contact with child directly

       or indirectly.” Appellant’s Appendix at 18. The court also found: “Father had the

       means to request Court assistance to enforce parenting time. In fact, in 2009,

       the Hancock Circuit Court admonished Mother not to interfere with Father’s

       parenting time and that if she did so sanctions would be ordered.” Id. at 19.

       The court ordered Mother, Father, and Son to each be responsible for one-third

       of Son’s college expenses. Father now appeals.


                                             Discussion & Decision


[12]   A trial court’s decision to grant or deny college expenses is reviewed for an

       abuse of discretion. Lovold v. Ellis, 988 N.E.2d 1144, 1149 (Ind. Ct. App. 2013).

       “An abuse of discretion occurs when a trial court’s decision is against the logic

       and effect of the facts and circumstances before the court or if the court has

       misinterpreted the law.” Id. at 1150. On review, we consider only the evidence

       and reasonable inferences favorable to the judgment. Id.


[13]   There is no absolute legal duty on the part of parents to provide a college

       education for their children. Kahn v. Baker, 36 N.E.3d 1103, 1113 (Ind. Ct.

       App. 2015), trans. denied. In determining whether to order parents to pay sums

       toward their child’s college education, the trial court must consider whether and


       Court of Appeals of Indiana | Opinion 32A04-1601-DR-40 | July 27, 2016    Page 5 of 10
       to what extent the parents, if still married, would have contributed to college

       expenses. McKay v. McKay, 644 N.E.2d 164, 166 (Ind. Ct. App. 1994), trans.

       denied. Where an adult child repudiates a parent, however, that parent must be

       allowed to dictate what effect the repudiation has on the parent’s contribution

       to college expenses. Kahn, 36 N.E.3d at 1113. Repudiation is defined as a

       “complete refusal” by the adult child to participate in a relationship with the

       parent. Id. at 1112. A finding regarding repudiation is particularly fact

       sensitive. Id. at 1113.


[14]   In McKay, this court addressed the issue of repudiation for the first time and

       expressly adopted the rationale of Milne v. Milne, 556 A.2d 854 (Pa. Super. Ct.

       1989). The rationale focused on the post-majority attitudes and behavior of the

       child and the inequity that would result from requiring a repudiated parent to

       pay college expenses:

               We will not provide [a child who has repudiated his parent] with
               the means of inflicting yet another blow to a parent who has
               already suffered the deeply painful rejection of his or her child.
               Just as divorcing parents run the risk of alienating their children,
               adult children who willfully abandon a parent must be deemed to
               have run the risk that such a parent may not be willing to
               underwrite their educational pursuits. Such children, when faced
               with the answer ‘no’ to their requests, may decide to seek the
               funds elsewhere; some may decide that the time is ripe for
               reconciliation. They will not, in any event, be allowed to enlist
               the aid of the court in compelling that parent to support their
               educational efforts unless and until they demonstrate a minimum
               amount of respect and consideration for that parent.



       Court of Appeals of Indiana | Opinion 32A04-1601-DR-40 | July 27, 2016      Page 6 of 10
[15]   McKay, 644 N.E.2d at 167 (quoting Milne, 556 A.2d at 865) (alteration in

       McKay).


[16]   The father in McKay exercised parenting time with his teenage son for about

       three years before intense acrimony resulted in father voluntarily relinquishing

       his parenting time in 1987. After treatment for depression, the father sought to

       reconcile with his son in 1991, but the son was not interested in reestablishing a

       relationship. When informal efforts failed, the father filed a petition to enforce

       parenting time. The son was ordered to participate in counseling, but even after

       counseling, the son refused to visit with his father.


[17]   Thereafter, when the son’s college expenses increased substantially, both

       parents filed petitions for modification of child support/educational expenses.

       At the hearing, the then-twenty-year-old son testified that he had no interest in

       a relationship with his father and that nothing could be done to change his

       mind. He referred to his mother and step-father as his parents with whom he

       consulted with regard to his college-related decisions.


[18]   In determining that the son had repudiated the relationship with his father, this

       court noted that the son, as an adult, had steadfastly rejected his father’s efforts

       to reconcile. Well before the action regarding college expenses, the father

       “stood with open arms to reestablish a father-son relationship”, even seeking

       assistance from the court in furtherance of his endeavor. Id. at 168. The son,

       however, made clear that he had no interest in a relationship with his father.

       We observed, “All Joel wants from Father is money.” Id. Accordingly, we


       Court of Appeals of Indiana | Opinion 32A04-1601-DR-40 | July 27, 2016     Page 7 of 10
       concluded that the son’s repudiation of his father relieved the father of any

       further responsibility to contribute toward the son’s college education. Id.


[19]   Since McKay, we have consistently upheld trial court findings of repudiation

       where children, after entering adulthood, continue to actively reject a parent.

       See Lovold, 988 N.E.2d 1150-52 (despite father’s willingness for years to

       maintain a relationship, child continued into adulthood to refuse a relationship

       with father); Lechien v. Wren, 950 N.E.2d 838 (Ind. Ct. App. 2011) (adult son’s

       only communication with father for over a year was when he went to father’s

       workplace to ask for money, son had not acknowledged Father’s Day or

       father’s birthday for several years, and as an adult, son petitioned to have his

       last name changed to his mother’s maiden name); Scales v. Scales, 891 N.E.2d
1116, 1120 (Ind. Ct. App. 2008) (last time mother saw adult daughter was six

       months before the hearing in a meeting that had been confrontational and

       intimidating to mother, and in a telephone conversation a few days before the

       hearing, her adult son had told her, “I hate you you f[***]ing bitch. I hope you

       die.”); Norris v. Pethe, 833 N.E.2d 1024, 1033 (Ind. Ct. App. 2005) (even though

       daughter’s blatant rejection of her father2 commenced in 2000, when she was a




       2
         In Norris, the father spent more than two years attempting to improve his relationship with his daughter.
       He sought the trial court’s assistance on more than one occasion, including obtaining court-ordered
       counseling. In addition to counseling sessions, he sent cards and attended school activities. Yet, the
       daughter made clear that she wanted nothing to do with him. She returned his cards unopened, confronted
       him at a school event and demanded that he leave, was hurtful and cold at counseling sessions, and threw
       away flowers and cards sent by father. She informed her father: “You’re wasting your time and money. The
       flowers are in a trash can at school, just like our relationship…. No matter what the judge orders, he can’t
       order my heart.” Id.

       Court of Appeals of Indiana | Opinion 32A04-1601-DR-40 | July 27, 2016                          Page 8 of 10
       minor, “it continued uninterrupted after she reached majority in August of

       2002”).


[20]   In this case, by contrast, the trial court determined that Son had not repudiated

       his relationship with Father. The evidence favorable to the judgment reveals

       that Father had no contact with Son from December 2009 until the summer of

       2015. After Son turned thirteen years old, Father abandoned him for nearly six

       years, essentially dropping off the face of the earth. Son did not understand

       why Father did this. Yet, Son testified at the hearing, then almost nineteen

       years old, that he was open to talking with Father and anticipated having a

       relationship with him. Son, understandably, was confused regarding how to go

       about reestablishing a relationship after all these years, but he expressly

       indicated that was his desire.


[21]   We observe that Father’s meager attempts to reach out to his son occurred only

       after Mother filed her petition for contribution towards Son’s college expenses.

       Beginning in late-September 2015, less than two months before the hearing,

       Father left a few very short voicemail messages for Son that went unreturned.

       These calls, made in the eleventh hour, appear chiefly motived by the request

       for college expenses, not by a true desire to restore a relationship with Son, and

       Father’s claims of rejection ring hollow.


[22]   Much of Father’s argument on appeal amounts to a request to reweigh the

       evidence and judge the credibility of witnesses, which we cannot do. See Lovold,
988 N.E.2d at 1151. This is not a case of a father standing with open arms and


       Court of Appeals of Indiana | Opinion 32A04-1601-DR-40 | July 27, 2016    Page 9 of 10
       suffering “the deeply painful rejection” of his child. McKay, 644 N.E.2d at 167

       (quoting Milne, 556 A.2d at 865). Based on our review of the evidence and

       testimony most favorable to the judgment, we cannot say that we are left with a

       firm conviction that a mistake has been made or that the evidence does not

       support the trial court’s determination that Son has not repudiated his

       relationship with Father. Lechien, 950 N.E.2d at 844.


[23]   Judgment affirmed.


[24]   Bailey, J. and Bradford, J., concur.




       Court of Appeals of Indiana | Opinion 32A04-1601-DR-40 | July 27, 2016    Page 10 of 10